 
RELEASE
 
THIS RELEASE (the “Release”) is entered into as of this ___ day of _____, 2013
(the “Effective Date”) in favor of Be Active Holdings, Inc. (the “Company”), by
certain former holders signatory hereto (the “Class A Holders”) of the Class A
Common Stock of Be Active Brands, Inc. (“Be Active”), a wholly owned subsidiary
of the Company, and all of the former holders of Be Active’s Class B Common
Stock (the “Class B Holders” and, together with the Class A Holders, the “Be
Active Holders”).
 
RECITALS
 
WHEREAS, on January 9, 2013, the Company entered into a reverse merger
transaction with Be Active (such transaction, the “Reverse Merger Transaction”),
whereby all of the outstanding shares of Be Active’s Class A Common Stock and
all of the outstanding shares of Be Active’s Class B Common Stock were exchanged
for shares of the Company’s common stock (the “Common Stock”), causing Be Active
to become the wholly-owned operating subsidiary of the Company;
 
WHEREAS, simultaneously with the Reverse Merger Transaction, the Company agreed
to issue units of its securities at a purchase price of $0.23 per unit to
subscribers in a private placement  (the “Initial Offering) and allow the
holders of bridge notes of Be Active (collectively with the cash investors in
the Initial Offering, the “January Subscribers”) to convert such bridge notes
into the Initial Offering at a per unit purchase price of $0.19, with each unit
consisting of one share of the Common Stock and a three year warrant to purchase
an additional share of Common Stock at a per share exercise price of $0.30 (the
“January Exercise Price”);
 
 WHEREAS, the Company anticipates that it will (i) issue a minimum of an
additional $1,000,000 (the “Minimum Offering Amount”) of units (the “Units”) at
a purchase price of $0.03 per Unit (it being understood that such Minimum
Offering Amount may be increased or decreased at the sole discretion of the
Company’s Board of Directors without further notice or consent) to investors in
a private placement (the “Subsequent Offering”), with each Unit consisting of
one share of Common Stock and a three year warrant to purchase an additional
share of Common Stock at an exercise price of $0.05 per share; (ii) adjust the
purchase price paid by the January Subscribers to $0.03 per unit through the
issuance of additional units, consisting of additional shares of Common Stock
and additional warrants (the “Ratchet Units”) and adjust the January Exercise
Price to $0.03 per share, (iii) issue an aggregate of 18,165,327 shares of
Common Stock to the Class B Holders on a pro rata basis (the “Class B Issuance”)
upon the sale of a minimum of $1,000,000 of Units in the Subsequent Offering;
and (iv) issue an aggregate of 4,889,451 shares of Common Stock to certain Class
A Holders on a pro rata basis (the “Class A Issuance”) upon the sale of a
minimum of $1,000,000 of Units in the Subsequent Offering (by way of
clarification, any increase or decrease to the Minimum Offering Amount will not
adjust the minimum amount required to be sold ($1,000,000) in order to trigger
the issuance of the Class A Issuance and Class B Issuance);
 
WHEREAS, the Company may offer to certain of the January Subscribers, Ratchet
Units consisting of shares of newly designated Series A Convertible Preferred
Stock (the “Series A Preferred Stock Certificate of Designation”) containing
certain beneficial ownership limitation provisions, in the form attached hereto
as Exhibit A, and the undersigned has reviewed the Series A Preferred Stock
Certificate of Designation;
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the Company desires to designate a new series of its preferred stock as
Series B Convertible Preferred Stock, which will be issuable to members of
management (the “Management Preferred Stock”).  The terms of the Management
Preferred Stock are more fully set forth in the certificate of designation of
the Series B Convertible Preferred Stock, attached hereto as Exhibit B (the
“Series B Preferred Stock Certificate of Designation”), and the undersigned has
reviewed the Series B Preferred Stock Certificate of Designation.  The shares of
Management Preferred Stock shall collectively allow the holders thereof to hold
an aggregate of 40% of the outstanding voting capital of the Company (inclusive
of any additional shares already beneficially owned). The shares of Management
Preferred Stock will be automatically converted on the six month anniversary of
the date of issuance into such number of shares of the Company’s Common Stock
that, when aggregated with management’s existing beneficial holdings of the
Company’s Common Stock, shall cause management to collectively own 40% of the
issued and outstanding Common Stock on such date, in the aggregate.
 
NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the undersigned Be Active Holders agree as follows:
 
The undersigned hereby release, cancel, forgive and forever discharge the
Company, each of its predecessors, parent corporations, holding companies,
subsidiaries, affiliates, divisions, heirs, successors and assigns, and all of
their officers, directors and employees, from all actions, claims, demands
damages, obligations, liabilities, controversies and executions, of any kind or
nature whatsoever, whether known or unknown, whether suspect or not, including
but not limited to any actions by the Company relating to the Reverse Merger
Transaction, the Initial Offering, the Subsequent Offering,  the issuance of the
Ratchet Units (including Ratchet Units containing Series A Convertible Preferred
Stock), the Class B Issuance, the Class A Issuance, the issuance of the
Management Preferred Stock and any rights under that certain Agreement of
Shareholders of Be Active Brands, Inc. dated as of January 26, 2011 and all
amendments thereto, which have arisen, or may have arisen, or shall arise from
the first day of the world, through and including the Effective Date and each
day thereafter, and the undersigned does specially waive any claim or right to
assert any cause of action or alleged cause of action or claim or demand which
has, through oversight or error intentionally or unintentionally or through a
mistake, been omitted from this Release.
 
[Signature page follows immediately]
 


 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Release to be executed and
delivered as of the day and year first above written.
 


 


 
____________________________________
 
 
 
 


 


 
 